TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2015



                                      NO. 03-14-00672-CV


                  John Dale Dunn and Patricia Louise Sommer, Appellants

                                                 v.

               Marriott Hotel Corp. d/b/a Renaissance Austin Hotel, Appellee




        APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the district court on September 24, 2014. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellants shall pay all costs relating to this appeal, both in this Court and the court

below.